Appellant Sullivan moves for rehearing. We have examined his motion and reviewed the authorities cited. This case was correctly decided. Appellant with two other bondsmen signed a bond for $15,000.00 to secure release from custody of one Bentz, who had been bound over to await the action of the grand jury. After the other bondsmen had signed the bond and left the city of Denton, where the matter was in progress, and without their knowledge, as appears from this record, — appellant claims to have erased his name from said bond. The sheriff and a deputy sheriff testified that they saw appellant sign said bond. Appellant admitted having signed it, but testified on this trial that after his fellow-bondsmen had gone he told the sheriff he was going to take his name off the bond, and that he did so by drawing a line through his name. Appellant would have had a right to erase his name or withdraw it from the bond, but this would have destroyed the efficacy of the bond for the purpose intended, and released appellant's co-sureties from liability. As a matter of fact they testified that appellant informed them later they need not be worried, as he had taken his name off the bond. This was in Dallas some time after the principal in the bond mentioned had been released, had failed to appear at the time specified in the bond, and it had been forfeited.
The sheriff of Denton County testified that appellant brought in the bond signed by himself and the other two bondsmen, and said nothing to him at the time about having taken his name off the bond, and that appellant's name was on the bond when he approved it; that he paid no attention to a slight line in appellant's name, thinking that was only the way a good penman wrote. There is other evidence in this record of further changes made or attempted to be made in this bond.
There is no question but that at the time the sheriff approved the bond he did so relying upon the fact it had been *Page 557 
and was signed and executed by all three of said bondsmen. There is no question but that after his approval of said bond the principal therein was released, and that no claim was made of any erasure or change in the bond until after its forfeiture when the principal failed to appear. Appellant was a lawyer, and when he made contact with the other sureties after the bond was forfeited, he told them they need not worry because he had taken his name off the bond. The sheriff said appellant did not take his name off the bond. This issue of fact was evidently decided by the trial judge in favor of the State. We think he was warranted in his conclusion that appellant's name was on the bond as one of its makers when the bond was approved.
The motion for rehearing is overruled.
Overruled.